NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30022

                Plaintiff-Appellant,            D.C. No.
                                                1:16-cr-00042-SPW-1
 v.

JOSHUA JAMES COOLEY,                            ORDER

                Defendant-Appellee.

                On Remand from the United States Supreme Court

Before: BERZON, THACKER,* and HURWITZ, Circuit Judges.

      The Supreme Court reversed our judgment in this case and remanded to this

Court for further proceedings. United States v. Cooley, 141 S. Ct. 1638 (2021). The

District Court did not decide the following question: If—as the Supreme Court

held—the tribal officer otherwise possessed the relevant authority, “whether the

officer had probable cause for a search or arrest, or reasonable suspicion for an

investigatory detention.” United States v. Cooley, 919 F.3d 1135, 1145 (9th Cir.

2019). Accordingly, the case is hereby REMANDED to the District Court to

address that question. See id. (“We rely on Fourth Amendment jurisprudence to


      *
            The Stephanie Dawn Thacker, United States Circuit Judge for the
U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
analyze the validity of a search or seizure under [the Indian Civil Rights Act].”)

(citing United States v. Becerra-Garcia, 397 F.3d 1167, 1171 (9th Cir. 2005)).

      IT IS SO ORDERED.




                                          2